F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           MAR 25 2003
                                     TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

 ANTHONY LEWIS,

           Plaintiff - Appellant,
                                                           No. 02-3404
 v.                                                  (No. 02-CV-2281-KHV)
                                                           (D. Kansas)
 ROBERTA WILKES, and THE
 HONORABLE DAVID MIKESIC,

           Defendants - Appellees.


                              ORDER AND JUDGMENT           *




Before KELLY , BRISCOE , and LUCERO , Circuit Judges.



          Anthony Lewis appeals the district court’s order dismissing his claims

against Roberta Wilkes and Hon. David Mikesic for lack of jurisdiction.

Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.

          Lewis was appointed successor administrator of his late grandfather’s estate

in a probate matter pending in the District Court of Wyandotte County, Kansas,



      The case is unanimously ordered submitted without oral argument pursuant
      *

to Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
before defendant Judge Mikesic. In February 2002, Judge Mikesic appointed

defendant Roberta Wilkes to serve as guardian ad litem for Lewis’ grandmother.

In a petition filed on February 8, 2002, Wilkes requested that the probate court (1)

remove Lewis as successor administrator over the grandfather’s estate, (2) appoint

a second successor administrator, (3) require a complete accounting of the

grandfather’s estate, and (4) set aside a homestead and statutory allowance for

Lewis’ grandmother. On February 21, 2002, Judge Mikesic granted the petition

and appointed Wilkes as the second successor administrator.       Judge Mikesic

issued another order on June 7, 2002, requiring Lewis to provide a complete

accounting of specific items within thirty days, and notified Lewis that a failure

to comply would result in a contempt citation unless he appeared before the court

on July 9, 2002, to show cause. Lewis refused to comply and failed to appear on

the appointed date.

       Lewis then filed suit in federal district court under 28 U.S.C. § 1331 and 42

U.S.C. § 1983, arguing that the actions of Judge Mikesic and Wilkes violated his

due process rights and seeking injunctive relief, three trillion dollars in damages,

and $50,000 in sanctions. Dismissing the suit for lack of subject matter

jurisdiction, the district court concluded that Lewis’ claim essentially amounted to

a challenge to the state probate proceedings and that the     Rooker-Feldman doctrine

barred its review of the claim.


                                            -2-
       We review the district court’s dismissal for lack of subject matter

jurisdiction de novo.    U.S. West, Inc. v. Tristani , 182 F.3d 1202, 1206 (10th Cir.

1999). Under the Rooker-Feldman doctrine, “a party losing in state court is

barred from seeking what in substance would be appellate review of the state

judgment in a United States district court, based on the losing party’s claim that

the state judgment itself violates the loser’s federal rights.”      Johnson v.

DeGrandy , 512 U.S. 997, 1005–06 (1994). In the instant case, Lewis’s suit

challenges the state probate court’s (1) appointment of Wilkes as successor

administrator, (2) request for a complete accounting, and (3) subsequent attempts

to enforce its decision. As such, it amounts to a challenge to the state probate

proceeding and is barred by     Rooker-Feldman .

       Accordingly, the judgment of the district court is         AFFIRMED .



                                            ENTERED FOR THE COURT


                                            Carlos F. Lucero
                                            Circuit Judge




                                              -3-